Citation Nr: 1430113	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for epididymitis.  

[The appeal of service connection for gastroesophageal reflux disease (GERD) and erectile dysfunction (ED) are addressed in a separate decision].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1981 to June 1992, October 2001 to December 2002, and January 2003 to May 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran was provided a Travel Board hearing for this matter in March 2014 before the undersigned; a transcript is associated with the record.  

The original issues on appeal also included service connection for GERD and ED.  The Veteran requested a Travel Board hearing before the Board, which was conducted in August 2009.  No testimony regarding the issue addressed in this decision was provided to the Veterans Law Judge (VLJ) who conducted the August 2009 hearing.  Thereafter, the case was remanded to obtain a separate Travel Board hearing for service connection for epididymitis; that hearing was conducted in March 2014 before the undersigned, and no testimony was provided on the issues involving GERD and ED.  The undersigned informed the Veteran of his right to another hearing before a third judge pursuant to Arneson v. Shinseki, 24 Vet. App. 369 (2011), which he expressly waived.  Accordingly, the appeal for service connection for GERD and ED is addressed in a separate Board decision issued by the VLJ who conducted the August 2009 hearing.  Id. at 386 (a claimant is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal). 

For reasons discussed below, the Board finds that the Veteran's claim of service connection for epididymitis is mischaracterized, and he seems to instead be referring to scrotal abscesses, for which he is already service connected.  Therefore, the evidence suggests the Veteran may have intended to file for an increased rating claim for service-connected scrotal and perirectal abscesses due to hydradenitis.  Accordingly, the Board refers that matter to the AOJ for appropriate development.


FINDING OF FACT

The Veteran does not have a current diagnosis for epididymitis.


CONCLUSION OF LAW

Service connection for epididymitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims in letters dated in January 2007 and April 2008 (prior to the RO's August 2008 rating decision).  The letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, as well as how VA determines disability ratings and effective dates.  The Veteran has had ample opportunity to respond and supplement the record, has not alleged any notice was inadequate, and indicated in November 2011 letters that he has no further evidence to submit, and wished to proceed with adjudication on the merits.

In addition, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Social Security Administration (SSA) records have also been secured.  A VA examination was conducted in September 2011 in conjunction with this claim.  The examination report demonstrates familiarity with the history of the disability and relevant medical principles and includes citation to supporting clinical data.  The Board finds nothing to suggest that the examination is inadequate.  The Veteran has not identified any pertinent evidence which remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.  

STRs show the Veteran was diagnosed with epididymitis in September 1989 and March 2004.  Both instances were acute, and symptoms resolved.  Subsequent STRs include no mention of complaints, treatment, or diagnoses for genitourinary or testicular problems.  On May 2004 separation examination, no genitourinary abnormalities were found (aside from notation of ED concerns).  

On October 1992 VA examination, the genitourinary system was noted normal.  A June 2000 VA treatment record notes left scrotum pain but includes no accompanying diagnosis.  A July 2009 VA testicular ultrasound indicated the testes were normal, aside from some small epididymal cysts; no diagnosis of epididymitis was noted.  The September 2011 VA male reproductive system examiner noted no history of chronic epididymitis, but did note the epididymis was tender to palpation.  

Initially, the Veteran claimed service connection for "epidermatitis," and changed it to "epididymitis" in November 2007.  However, the semantic change notwithstanding, the Veteran's statements in support of his claim suggest he is referring to a skin condition, as he consistently uses the terms epididymitis and "scrotal abscess" interchangeably.  A November 2011 letter indicated he already was rated 0 percent for epididymitis, and that it has also been referred to as hydradenitis.  Similarly, during his March 2014 hearing he reported the symptoms of "scrotal abscesses" and "epididymitis" were the same.  The Board notes that the Veteran is service connected for scrotal and perirectal abscesses due to hydradenitis.  In any case, nothing of record shows the Veteran has a current diagnosis for epididymitis.  Therefore, the appeal must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for epididymitis is not warranted.  The appeal is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


